

115 HR 6010 IH: Countering the Chinese Government and Communist Party's Political Influence Operations Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6010IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Smith of New Jersey (for himself, Ms. Kaptur, Mr. Meadows, Mr. Perry, Mr. Hultgren, Mr. Pittenger, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned A BILLTo require an unclassified interagency report on the political influence operations of the Chinese
			 Government and Communist Party with respect to the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be referred to as the Countering the Chinese Government and Communist Party's Political Influence Operations Act. 2.DefinitionsIn this Act:
			(1)
 Appropriate congressional committeesUnless otherwise specified, the term appropriate congressional committees means— (A)in the House of Representatives—
 (i)the Committee on Foreign Affairs; (ii)the Committee on Armed Services;
 (iii)the Committee on Appropriations; (iv)the Committee on the Judiciary;
 (v)the Committee on Education and the Workforce; and (vi) the Permanent Select Committee on Intelligence; and
 (B)in the Senate— (i)the Committee on Foreign Relations;
 (ii)the Committee on Armed Services; (iii)the Committee on Appropriations;
 (iv)the Committee on the Judiciary; (v)the Committee on Health, Education, Labor, and Pensions; and
 (vi)the Select Committee on Intelligence. (2)Political influence operations Unless otherwise specified, the term political influence operations means efforts to coerce and corrupt United States interests, institutions, or individuals and foster in the United States attitudes, behavior, decisions, or outcomes favorable to the Chinese Government or Communist Party through coordinated and often concealed application of disinformation, press manipulation, economic coercion, targeted investments, corruption, or academic censorship.
			3.Statement of policy
 (a)FindingsCongress finds the following: (1)The Chinese Government and Communist Party employ a wide range of political, informational, and economic measures to influence, coerce, intimidate, or undermine United States interests or the interests of United States partners and allies.
 (2)According to the December 2017 National Security Strategy of the United States of America, [A]lthough the United States seeks to continue to cooperate with China, China is using economic inducements and penalties, influence operations, and implied military threats to persuade other states to heed its political and security agenda..
 (3)The political influence operations efforts of the Chinese Government and Communist Party have received less scrutiny than the efforts of the Russian Government, but given China’s economic strength and the growing apparatus being used to spread its influence globally, efforts to promote its authoritarian ideal pose significant and consequential long-term challenges to United States interests and values.
 (4)The Chinese Government and Communist Party use both overt and covert means to target the political and economic elite, the media and public opinion, civil society and academia, and members of the Chinese diaspora.
 (5)The Chinese Government and Communist Party employs an array of government entities, friendship and exchange organizations, and government funded foundations, think-tanks, educational and other projects to carry out political influence operations, often called united front work.
 (6)The Chinese Government and Communist Party’s political influence operations aim is to secure the regime’s political stability domestically and spread globally its political and economic model as superior to those of Western democracies.
 (7)The Chinese Government and Communist Party’s political influence operations take advantage of the open and democratic nature of the United States, including constitutional protections for free speech and a free press, and the desire by some individuals or institutions to attract Chinese investment, gain access to Chinese markets, or attain greater global influence.
				(b)Sense of Congress
 It is the sense of Congress that the Chinese Government and Communist Party’s political influence operations are not soft power intended to persuade, but sharp power intended to penetrate or corrupt democratic countries, foster attitudes and behavior favorable to the Chinese Government’s interest through disinformation, coercion, and other means, and to widen the scope of authoritarian influence globally. It is further the sense of Congress that Congress and the American public need reliable and current information to understand the malign goals of these political influence operations, identify the key institutions, individuals, entities, and ministries that carry out such operations, and distinguish them from the cultural, educational, and people-to-people exchanges which benefit both the United States and China.
			(c)Statement of policy
 It is the policy of the United States to— (1)clearly differentiate between the Chinese people and culture and the Chinese Government and Communist Party in official statements, media, and messaging, and to ensure that efforts to curtail Beijing’s political influence operations do not lead to the targeting of Chinese-Americans or the Chinese diaspora, as they are most often the victims and primary targets of political influence operations;
 (2)take steps to ensure that Chinese nationals who are legally studying, living, or working temporarily in the United States know that intimidation or surveillance by the Chinese Government and Communist Party is an unacceptable invasion of their rights while they reside in the United States;
 (3)enhance cooperation and coordination with Australia, Canada, and Taiwan (Republic of China), whose governments and institutions have faced acute pressure from the Chinese Government and Communist Party’s political influence operations, and with other allies globally, to counter such operations, curtail advances of authoritarian ideals that challenge democratic values and international human rights norms, and create strategies to ensure countries in Africa, the Western Hemisphere, Southeast Asia, and elsewhere are aware of China’s sharp power and work collaboratively to counter coercive, covert, and corrupting elements;
 (4)develop a strategic assessment and long-term strategy to counter the Chinese Government and Communist Party’s political influence operations, censorship, propaganda, and disinformation that undermines democratic institutions, targets United States citizens or nationals or intimidates their families in China; and uses economic tools, market access, cyberattacks, or other capabilities to undermine the freedoms of speech, expression, press, association, assembly, religion, or academic thought;
 (5)implement more advanced transparency requirements concerning collaboration with Chinese actors for media agencies, universities, think tanks, and government officials, among others, and raise awareness, through various forums about the goals and methods of the Chinese Government and Communist Party’s political influence operations and common patterns and approaches used by Chinese intelligence agencies or related actors;
 (6)require Confucius Institutes, and any other think tanks, academic programs, or nongovernmental organizations funded primarily by the Chinese Government or Chinese Government-affiliated entities and operating in the United States, to register under section 2 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612);
 (7)seek ways to increase Chinese language proficiency among mid-career professionals; and (8)create more flexible tools to screen investments from Chinese Government or Chinese Government-backed sources to protect against the takeover of United States companies by Chinese state-owned or state-driven entities, and to protect institutions or business sectors critically important to United States national security and the viability of democratic institutions.
				4.Report on the Chinese Government and Communist Party’s political influence operations
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of relevant Federal departments and agencies, shall submit to the appropriate congressional committees an unclassified report on Chinese Government and Communist Party political influence operations with respect to the United States, including efforts to corrupt United States governmental or nongovernmental institutions or individuals, efforts to coerce or threaten United States citizens or legal permanent residents or their families or relatives living in China, and efforts to undermine democratic institutions and the freedoms of speech, expression, press, association, assembly, religion, or academic thought.
 (b)ContentsThe report required under subsection (a) shall also include recommendations for the President and Congress relating to the following:
 (1)Whether additional resources or authorities are needed to counter Chinese Government and Communist Party’s political influence operations in the United States, including in concert with allies.
 (2)Ways to use existing resources to develop core competencies among Federal agencies and the Armed Forces in the subject area of Chinese political influence operations.
 (3)The advisability of establishing, within the Department of State, a permanent office relating to Chinese Government and Communist Party’s political influence operations.
 (4)Whether regular public reports on the Chinese Government and Communist Party’s political influence operations are needed to inform Congress and the American public of the scale and scope of such operations.